Citation Nr: 1628900	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to ratings for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 10, 2014, and in excess of 70 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from December 1993 to November 1999 and in the Army from September 2008 to October 2009, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 30 percent, effective October 18, 2009.  In February 2012, a Travel Board hearing was held before the undersigned; a transcript is in the Veteran's record.  In March 2014, the case was remanded for additional development.  An October 2014 rating decision increased the rating for PTSD to 70 percent, effective September 10, 2014.  


FINDINGS OF FACT

1. Throughout prior to January 4, 2012, the Veteran's PTSD is shown to have been manifested by symptoms reflective of occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.  

2. From January 4, 2012, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment was not shown at any time.  


CONCLUSION OF LAW

The Veteran's PTSD warrants a 50 percent, but no higher, rating throughout prior to July 4, 2012; and a 70 percent, but no higher, rating from that (earlier effective) date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the February 2012 hearing, the undersigned identified what is needed to substantiate a claim for an increased rating for PTSD, and elicited testimony to ascertain what further evidentiary development might be needed.  As was noted above, the case was thereafter remanded for development for additional evidence.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service and postservice treatment records have been secured.  He was afforded VA examinations in April 2010, August 2014, and September 2014.  The Board finds the examination reports, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD is currently rated 30 percent prior to September 10, 2014, and 70 percent from that date, under 38 C.F.R. § 4.130, Code 9411.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  Regulatory changes effective August 4, 2014 have implemented use of DSM-5 (which has not incorporated use of GAF scores to identify levels of disablement due to service connected psychiatric disability), and VA's Secretary has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the matter herein was originally certified to the Board in January 2012 (prior to August 4, 2014), DSM-IV applies.  

Where the appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On March 2010 VA examination, the Veteran reported that he does not watch television or participate in his usual fun activities since returning from Iraq.  He endorsed having flashbacks, feelings of guilt, social isolation, avoidance, hypervigilance, aggression, irritability, short-temperament, significant startle response, difficulty falling asleep, waking after only 2 hours each night, nightmares at least 3 times a week, and getting only 4-5 hours of sleep each night.  His wife told him that he cries and talks in his sleep.  He had ignored his grooming on occasion and had impaired ability to drive a car due to the distraction of constantly scanning his surroundings.  He denied anxiety, panic attacks, depression, drug or alcohol abuse, and problems with crowds.  He was insensitive toward his wife and did not go out much socially, but maintained contact with family, and had calls from friends.  He reported that for the last 3 years he had been employed as a general manager for a fast food restaurant and chose to work the night shift because he preferred to work alone and avoid confrontation.  He had been confrontational with customers and had received verbal counseling from a district manager about this.  On mental status examination, he was oriented and appropriately dressed.  He had calm affect and clear and coherent speech.  His memory, reasoning, and judgment were intact.  There were no serious impairments of thought process or communication, delusions or hallucinations, or suicidal or homicidal ideation.  

An April 2010 VA treatment record shows that the Veteran reported sleep impairment that was much improved with medication, although he had recently switched back to the night shift which made a routine sleep schedule difficult.  He was switched to the night shift at the urging of his supervisor because he was getting aggressive and agitated with customers.  He reported that his mood had declined over the past month.  He endorsed having symptoms of anhedonia, decreased socialization, increased distressing recollections of trauma, detachment from others, avoidance, increased hypervigilance, and increased argumentativeness with co-workers, customers, and his wife.
August 2010 VA treatment records note that the Veteran had been on military duty for several months.  He reported that he is able to sleep only for periods of up to 4 hours unless he takes medication.  He was only able to take the sleep medication 3 nights a week due to his work schedule (getting off work at midnight and having to report for duty at 4AM).  He had significant improvement in his mood and overall increased use of active coping to handle daily stressors and the loss of his son, although he also endorsed difficulty concentrating, mild anhedonia, and overeating at times.  He denied anxiety related distress, irritability, and outbursts of anger.  

November 2010 through June 2011 VA treatment records show that the Veteran reported anxiety when driving his car, improved sleep with medication, and less difficulty with nightmares.  He was living with his wife and 3 children, but reported that his wife felt that he was isolative.  He had recently started a new job, and had difficulties with a coworker who refused to work.  In April and June 2011, he reported that he was able to drive his car without significant anxiety.  On mental status examination, he was pleasant, cooperative, and well-groomed.  He had a good mood, full and interactive affect, and good insight and judgment.  His thought process was concrete, linear, and rational.  He denied hallucinations and suicidal or homicidal ideation.  It was noted that his PTSD symptoms were stable and had improved somewhat.  

A July 2011, email from N.R., the Veteran's supervisor at work, describes an encounter she had with the Veteran at work when his behavior towards her was intimidating and disrespectful.  She stated that he does not follow her directions, and she feels uncomfortable working with him.  

A September 2011 VA treatment record shows that the Veteran reported having increased symptoms in recent months.  He had difficulty tolerating some people at work, avoided interactions at work to prevent confrontations, and had a lot of arguments at home with his wife.  He reported increasing isolation, and that he spent most of his time at home by himself in the basement drinking alcohol.  On mental status examination, he was appropriately dressed, alert, oriented, pleasant, and cooperative with normal eye contact.  There were no motor abnormalities.  He had depressed mood, full affect, normal speech, linear and logical thought process, fair to good insight, and good judgment.  There were no hallucinations, delusions, or suicidal or homicidal ideation.  A GAF score of 55 was assigned.  

A January 4, 2012, VA treatment record notes that the Veteran reported little interest or pleasure in doing things, and feeling down, depressed, or hopeless, nearly every day.  The following day he reported increased alcohol consumption and engaging in two fights at his job as a security guard and two fights on the street due to difficulty tolerating stress during the holidays.  On mental status examination, he was appropriately dressed, alert, oriented, pleasant, and cooperative.  He had an "all right" mood, euthymic affect, normal speech, linear and logical thought process, and fair insight and judgment.  There were no hallucinations, delusions, or suicidal or homicidal ideation.  A GAF score of 52 was assigned; and he was referred for an alcohol rehabilitation unit evaluation.  

On January 18, 2012, treatment for alcohol abuse, the Veteran reported that he spent his time at home alone, drinking after work.  He drank a fifth of vodka every 2 days; his drinking had not caused trouble at work, but had contributed to arguments with his wife.  He reported worsening mood over the past 2 months related to the anniversary of his son being shot and killed in December 2009, increased irritability, hyperarousal, avoidance, insomnia, ongoing social withdrawal, and poor energy.  On mental status examination, he was well-groomed with no evidence of intoxication.  He had euthymic affect (but was able to brighten), normal speech, linear thought processes, and intact memory.  He denied suicidal and homicidal ideation.  A GAF score of 65 was assigned.  

A January 2012 statement from the Veteran's wife indicates that since returning from Iraq the Veteran has had "ups and downs" and nightmares.  She stated that he is aggressive while driving, a little paranoid, easily angered, distant, depressed, and hypervigilant.  On one occasion he physically assaulted someone at work.  He had gradually increased his alcohol consumption, and now drank daily.  

A January 2012 statement from J.A. indicates that since returning from Iraq the Veteran has been aggressive, argumentative, and sporadically depressed.  His alcohol consumption has increased tremendously, and he appeared to struggle with daily life.  

A February 2012 statement from the Veteran's friend (D.S.) indicates that the Veteran was suspicious and irritable.  He had difficulty staying engaged in conversation because of drifting thoughts, and avoided participating in family activities.  The Veteran told her that he had trouble sleeping because his mind was in overdrive.  

At the February 2012 hearing, the Veteran testified that he did not socialize with anyone.  He belonged to several organizations but did not attend meetings because he did not want to be around other people.  He had nightmares and difficulty falling and staying asleep.  His prescribed medication for sleep impairment made him feel drowsy in the morning, and did not always keep him from waking at night.  He described an encounter on the job as a security guard when a man became aggressive and started cursing at him.  He "started swinging on him," inflicting injuries to the man's face.  The encounter resulted in his suspension from work and pending legal charges.  He left a job at a fast food restaurant when they were in the process of terminating him because of his temper and irritability with customers.  He frequently argued with his wife, isolated himself in the basement at home, and drank alcohol.  He currently worked as a cook and recently had a confrontation with his supervisor.  He testified that on a typical day he goes to work, picks up his daughter, helps her with her homework, and then isolates himself in the basement, sitting and watching television, or reading a book.  

An April 2012 VA treatment record notes the Veteran reported difficulty being around people.  He denied depression, hallucinations, and suicidal or homicidal thoughts.  On mental status examination, he was alert and oriented, appropriately dressed, pleasant, and cooperative with normal eye contact.  He had an "all right" mood, restricted affect, normal speech, linear and logical thought process, fair insight, and good judgment.  A GAF score of 52 was assigned.  

January 2013 VA treatment records show that the Veteran was seen following reports of suicidal ideation in association with heavy alcohol consumption.  After having a "good weekend" he was feeling better and denied any suicidal ideation.  He reported much reduced drinking.  In February 2013, he reported improved mood, but continued daily alcohol consumption.  On mental status examination, he was calm and cooperative.  He had euthymic mood, normal speech, restricted affect, logical and goal-directed thought process, intact cognitive function, and fair judgment and insight.  There were no hallucinations, delusions, or suicidal ideation.  

September 2013 VA treatment records show that the Veteran endorsed anxiety related to a coworker with whom he has had confrontations, but denied any further issues with the coworker; he lived with his wife and two children.  He had "ok" sleep and denied recent nightmares.  He drank three shots of vodka and two 22 ounce beers every other night on average.  On mental status examination, he was appropriately dressed and groomed, and alert and oriented with good eye contact.  He had "ok" mood, restricted affect, normal speech, logical thought process, and fair insight and judgment.  An October 2013 mental status examination noted essentially similar findings, except for depressed mood and good insight and judgment.  

A July 2014 statement from M.M., M.D., a VA psychiatrist, notes that the Veteran had been active and engaged in mental health treatment, and that his symptoms were significant and chronic.  His medication prescribed for psychiatric disability at times could be debilitating and interfere with work and personal responsibilities.  

On August 2014 VA examination, the Veteran reported that his sleep had improved with medication and that he had not had nightmares.  He endorsed having symptoms of depressed mood, anxiety, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, cognitive distortions regarding trust and safety, anger, avoidant behaviors, hypervigilance, and loss of interest in pleasurable and social activities.  However, he continued to attend his son's football games and his daughter's ballet performances, and had a few friends that he saw monthly.  He reported verbal arguments with a co-worker and his wife, and that his wife is concerned about his road rage and decision to purchase multiple firearms.  He continued to serve in the Reserves, but had been on profile (prohibited access to firearms due to his medication) since 2010 and is awaiting a Medical Board for PTSD.  He worked full-time in a kitchen supply/warehouse since 2011, with an accommodation to start work later in the morning due to drowsiness from medication.  He reported avoidance of recurrent, intrusive, and distressing memories of traumatic events, and psychological distress at exposure to cues that symbolize the traumatic events.  On mental status examination, he was alert and oriented, and depressed with flattened affect; he denied suicidal and homicidal ideation.  The diagnoses under DSM-5 were PTSD and alcohol use disorder.  The examiner opined that the PTSD alone was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  It was noted that the Veteran's PTSD was intensified and exacerbated following his son's murder in December 2009.

On September 2014 VA examination, the Veteran endorsed depressed mood, anxiety, suspiciousness, irritability and angry outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, sleep disturbance, recurrent intrusive distressing memories and dreams, marked psychological reactions and distress to cues that symbolize the traumatic event, avoidance, persistent and exaggerated negative beliefs or expectations about himself or others, persistent distorted cognitions about the traumatic event that lead to self-blame, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  On mental status examination, he was alert and oriented, casually dressed, cooperative, and defensive with rigid posture.  He had constricted affect with minimal reactivity, irritable mood, clear and coherent speech, and good insight and judgment.  There was no evidence of tangentiality, loose associations, or psychotic symptoms.  It was noted that there was no improvement in social and occupational functioning due to flattened affect, disturbances of motivation and mood, inability to establish or maintain effective social relationships outside of his family, chronic sleep impairment, unprovoked instances of an irritable mood with irritable verbal responses, impaired impulse control particularly in the face of increased stress, and difficulty adapting to stressful circumstances.  The examiner opined that although the Veteran was assigned a DSM-5 alcohol use disorder diagnosis, any and all previous and current functional impairments are caused by his primary diagnosis of PTSD, because his use of alcohol was secondary to his PTSD, as it was a means by which he attempted to manage his PTSD symptoms.  

Addressing the stages of the Veteran's ratings for PTSD in turn, the Board finds that throughout prior to January 4, 2012, his PTSD is shown to have resulted in occupational and social impairment with reduced reliability and productivity, as evidenced by his problems driving and interacting with others at work, and problems with his wife and social life (see March 2010 examination report, 2010-2011 treatment records, and e-mail message from a supervisor).  However, prior to January 4, 2012, the PTSD is not shown to have resulted in occupational and social impairment with deficiencies in most areas.  He was able to maintain employment; tended to activities of daily living; and maintained relations with family and friends.  Furthermore, mental status examinations prior to January 2012 were normal with respect to affect, speech, thought process and content, memory, and judgment, and he did not have suicidal or homicidal ideations.  Accordingly, the Board finds that a 50 percent, but no higher, rating is warranted throughout prior to January 4, 2012.  

From January 4, 2012, the Veteran's PTSD is reasonably shown to have resulted in occupational and social impairment with deficiencies in most areas, as evidenced by increased alcohol consumption, which contributed to arguments with his wife and prompted a referral to alcohol rehabilitation, increasing irritability and isolation from his family, euthymic or restricted affect, and difficulty in adapting to stressful circumstances.  Notably, a January 4, 2012, depression screening found nearly daily diminished interest or pleasure in doing things and increased depression.  Significantly, the record reflects increased consumption of alcohol (use of which has been found to be secondary to PTSD) and records show increasing problems with employment (reflected by the job changes shown).   Although a January 18, 2012, GAF score of 65 reflects functional impairment consistent with the criteria for a 50 percent rating, January 2012 VA treatment records in combination with the Veteran's February 2012 hearing testimony reflect that as of January 4, 2012, his overall PTSD symptoms more closely approximated the criteria for a 70 percent rating.  Accordingly, a 70 percent rating for the PTSD is warranted from that (earlier effective) date.  38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether a rating in excess of 70 percent might be warranted for any period of time under consideration.  The next higher (100 percent) schedular rating for PTSD is not warranted for any period of time considered, because at no time is it shown that symptoms of the Veteran's PTSD have resulted in total occupational and social impairment.  He has maintained employment (albeit in less than optimal manner, as reflected by job changes to positions with less access to the public) and has tended to such daily living responsibilities as picking up his daughter after school, and helping her with her homework (before withdrawing to a basement to sit and watch TV or read a book).  Mental status examinations have shown normal speech, thought process, intact cognitive function, and fair judgment and insight.  He generally denied suicidal and homicidal ideation, although there was an isolated report of suicidal ideation associated with heavy alcohol consumption in January 2013.  Because the criteria for a 100 percent rating under Code 9411 require total occupational and social impairment, and the evidence does not show such degree of impairment at any time during the appeal period, the Board finds that a 100 percent rating is not warranted at any time.  

The Board has also considered whether the case warrants referral to the Director of the VA Compensation and Pension Service for consideration of an extraschedular increased rating under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the symptoms and impairment due to the Veteran's PTSD with the schedular criteria, the Board finds that the degrees of disability shown throughout are encompassed by the schedular ratings now assigned.  Furthermore, an exceptional disability picture is not shown.  For example, the disability has not required hospitalization, and the degree of occupational impairment reflected by the record, while significant, is not marked.  The schedular ratings assigned are, therefore, not inadequate, and referral of the claim for extraschedular consideration is not required.  The Board also notes that the effects of the Veteran's alcohol consumption/abuse/dependence, which have been associated with his PTSD, have been contemplated in the assignments of the ratings herein.   

As the Veteran continues to maintain employment, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Staged ratings of (an increased) 50 percent for throughout prior to January 4, 2012, and 70 percent from that (earlier effective) date are granted for PTSD, subject to the regulations governing payment of monetary awards.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


